Citation Nr: 1760888	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-20 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran had active duty service from June 1989 to June 1992.

These matters come before the Board on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a June 2015 VA Form 9, the Veteran indicated that he would like to testify at a Board hearing with respect to these issues.  However, the record shows that the Veteran subsequently cancelled the hearing request.

In July 2017, the case was remanded by the Board for further development.

The issues of service connection for a bilateral hearing loss disability and an acquired psychiatric disability had also been perfected for appeal and were the subject of the July 2017 Board remand.  During the pendency of the appeal, in a September 2017 rating decision, the RO granted service connection for bilateral hearing loss and assigned a non-compensable evaluation effective January 18, 2013 and a 10 percent disability evaluation effective August 14, 2017, and for posttraumatic stress disorder and assigned a 100 percent evaluation effective January 18, 2013.  As this represents a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluations or effective dates assigned.  See 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's currently diagnosed right knee disability has not been shown to be at least as likely as not causally related to his active service, nor causally related to, or aggravated by, any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In compliance with the Board's July 2017 remand, the Veteran was provided a VA examination in August 2017.  An addendum opinion regarding the relationship of his current right knee disability to service was obtained.  This medical opinion also addressed whether the Veteran's right knee disability was proximately caused or aggravated by his service-connected hip disabilities.  The examiner provided a reasoned explanation for the conclusion reached, based on a review of the Veteran's claims file.  Thus, the Board finds that this examination was adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran contends that his currently diagnosed right knee disability is the result of his military service.   He contends that his right knee pain began during his active duty service following a 12-foot fall from a paint float.  Alternatively, he is seeking service connection for the claimed disability secondary to his service-connected bilateral hip disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a). 

Under 38 C.F.R. §  3.303(b), an alternative method of establishing the second and third service connections elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and medical nexus of a relationship between the condition in service and the present condition is required.  In this case, arthritis was not noted during service, as further discussed below.

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) chronically aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service treatment records show the Veteran complaints of tail bone pain after sustaining a straddle injury and nondisplaced fracture of the pelvic rami when he fell 15 feet in December 1990.  He denied leg pain.  He also denied any paresthesias or dysesthesias.  Service treatment records do not reflect any evidence of a right knee injury, nor do they show any treatment for a right knee condition.  On his June 1992 separation examination, the Veteran denied a history of "trick" or locked knee.

After separation from service, a June 1997 VA examination report shows the Veteran's complaint of right knee pain.  He stated sometimes he lost balance and control of the leg.  He gave a history of falling 30 feet from a paint float while painting the ship and hurting his knee in service.  The diagnosis was possible local cartilage injury.  However, x-ray of the right knee revealed no significant abnormality.  

VA orthopedic clinic notes dated March and April 2004 reflect that the Veteran reported ongoing right knee pain for 12 years since his accident in service when he fell about 20 feet and hit his knee and was paralyzed for about 2 weeks in 1990.  In April 2004, magnetic resonance imaging (MRI) indicated the Veteran had probable right popliteal artery aneurysm but an arteriogram in May 2004 revealed the Veteran had normal right lower extremity arteriogram and there was no angiographic evidence of popliteal artery aneurysm.

In a May 2004 VA general medical examination report, the Veteran reported a history of sustaining a straddle injury to the pelvis.  He reported chronic right knee pain and stated he had had knee pain for the last 12 years since he got out of service, which he blamed on the fall.  The diagnosis was knee arthralgia, mildly disabling.

A June 2004 VA treatment record noted an assessment of right knee pain, with no evidence of popliteal artery aneurysm.

An October 2004 x-ray of the right knee revealed limited or no evidence of acute right knee osseous injury or evidence of arthritis.

In a September 2005 VA treatment record, the Veteran stated he injured his right knee a few weeks ago.  He also described muscular severe pain all around the right knee from previous multiple injuries.  

In a September 2011 VA joints examination report, the Veteran stated he had injury to the right knee in the fall in December 1990, which the examiner noted was contrary to the medical record evidence.  To that effect, the examiner noted claims file review revealed a fall in December 1990 resulting in nondisplaced pelvic fracture and the note indicated there were no other injuries at that time.  It was further noted that an April 20004 right knee MRI was normal except for possible popliteal aneurysm, which was found normal on arteriogram on follow-up.  The Veteran also reported he fell after military service when his knee gave out in California.  The diagnosis was right knee degenerative joint disease.  The examiner opined that the Veteran's right knee condition was less as likely than not proximately due to or the result of the Veteran's service-connected hip condition.  In reaching this conclusion, the examiner provided the following rationale:

[T]he Veteran reported a fall with right knee injury after military service.  His reported problems of right knee instability requiring a brace and arthritis had onset after military service.  They are injury-related problems and not due to his hip or remote pelvic fracture problems. 

A January 2014 VA examiner opined that the claimed right knee condition is less likely than not proximately due to or the result of bilateral pelvis fracture of the fall which caused the fracture.  In support of this opinion, the examiner reasoned that service treatment records indicated there were no other injures apart from nondisplaced bilateral inferior rami fractures.  The examiner further noted that the Veteran stated he first injured right knee after service and his account of a right knee aneurysm was not correct.

After considering the totality of the evidence of record, the Board concludes that service connection is not warranted for a right knee disability.

As an initial matter, the medical evidence shows current diagnoses of degenerative arthritis of the right knee, as evidenced by the January 2014 and August 2017 VA examinations.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

On the basis of the service treatment records, a right knee degenerative arthritis was not affirmatively shown to have been present during service, and service connection under 38 U.S.C. §§ 1110, 1131 and 38 C.F.R. §3.303(a) is not established.

Although the service treatment records do not document a right knee injury, the Veteran is competent to describe right knee pain during service.  Layno v Brown, 6 Vet. App.  465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge).

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a right knee disability and sufficient observation to establish chronicity during service, then a showing of continuity of symptomatology is another way to establish service connection.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).

On the question of continuity of symptomatology, the evidence in favor of continuity consists of the Veteran statements that since service he has experienced chronic right knee pain due to the fall in service.  However, the Board finds that the Veteran's statements made in connection with his claims for VA benefits, that his current right knee pain has been continuous since service, are inconsistent with the Veteran's other statements of record and therefore are not credible.  To that effect, although he has reported on some occasions, during June 1997 VA examination and VA treatments in March and April 2004, that he injured his right knee at the time of the fall in 1990 and right knee pain continued ever since that time, he also reported he injured his right knee after service in California during the September 2011 and January 2014 VA examinations.

The evidence against a finding of continuity of symptomatology consists of the service treatment records, which documents the Veteran's straddle injury causing nondisplaced fracture of the pelvic rami when he fell 15 feet but does not mention any right knee symptoms.

The absence of continuity of right knee symptoms from 1992 to 1997 interrupts continuity and is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b), Maxson v West, 12 Vet App 453, 459 1999, aff'd sub nom, Maxson v. Gober, 230 F 3d 1330, 1333 (Fed Cir 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).

Moreover, the January 2014 VA examination report shows that the Veteran stated his right knee first gave him a problem after service when he was in California.  He stated he was lifting something and right knee gave way.  He also stated he went to a VA facility and was told an aneurysm was found and had an operation to remove aneurysm.  The examiner noted, however, the claims file documented the arteriogram was normal and there was no aneurysm or surgery done.  

This evidence is highly probative of the question of continuity and as the evidence does not associate the right knee pain in any way to an in-service injury, the evidence does not support a finding of continuity and opposes, rather than supports, the claim.  See Rucker v Brown, 10 Vet App 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).
 
Therefore, the Board finds that the absence of evidence of continuity of symptomatology in the period between 1990 and 1996, when the Veteran was either silent about right knee pain or denied a history of a right knee injury in service, when the Veteran was seeking treatment and had occasion to assert such an injury in seeking treatment, constitutes negative evidence in balancing the Veteran s statements and testimony of continuity made in conjunction with his current claim against the negative evidence of continuity of symptomatology in the record from 1990 to 1996, the negative evidence outweighs the Veteran's later statements and testimony on the question of continuity of symptomatology.  See Buchanan v Nicholson, 451 F 3d 1331, 1336 (Fed Cir 2006) (The lack of contemporaneous medical records may be a fact the Board can consider and weight against the Veteran s lay evidence, and the lack of such records does not, in and of itself, render the lay evidence no credible.).  For this reason, the preponderance of the evidence is against finding continuity of symptomatology under 38 C.F.R. § 3.303(b).

Also, the initial diagnosis of degenerative joint disease or arthritis of the right knee established by x-ray in 2013, more than 20 years after service, is well beyond the one year presumptive period after discharge from service in 1992, and service connection on a presumptive basis for degenerative joint disease or arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309(a) is not established.

As for service connection for a right knee disability based on the initial diagnosis disease after service under 38 C.F.R. § 3.303(d), there is no favorable medical evidence to support the claim.

The August 2017 VA examiner opined that the Veteran's right knee degenerative joint disease (DJD) is less likely than not (less than 50 percent probability) was incurred or caused by the Veteran's fall in service.  In support of this opinion, the examiner reasoned that there was no evidence that the fall he suffered affected his knee in the past because x-rays taken before 2013 were normal.  New x-rays in 2013 show mild DJD, which is less likely than not due to any fall or hip condition as it is new, mild, and more likely an independent and unrelated development.

Furthermore, the medical evidence of record does not establish that the right knee disability is proximately due to, the result of, or aggravated by the Veteran's service-connected hip disabilities.  The August 2017 VA examiner opined that the Veteran's right knee DJD is less likely than not due to, or aggravated by, his service-connected hip condition.  In reaching this conclusion, the examiner explained that there was no evidence that the hip condition affected the right knee in the past because x-rays taken before 2013 were normal and x-rays showing mild DJD is new, mild, and more likely an independent and unrelated development.  The knee condition has been extensively reviewed in prior ratings and has been determined to not have been exacerbated or aggravated by the hip or pelvic condition.  The Veteran does not have mild DJD of the bilateral knees which is most likely a separate and independent development.

In this case, the Board finds that the August 2017 opinion is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, a report reflecting physical evaluation of the Veteran, and the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion and cited to medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the thoroughness and detail of the opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Veteran is competent to describe symptoms of knee pain.  However, as for the Veteran's statements regarding a right knee disability, degenerative joint disease is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F 3d 1372 1377 (Fed Cir 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).

Degenerative joint disease of the right knee is not a simple medical condition, such as a broken leg, because the condition affects an internal joint, which is a condition a lay person cannot perceived through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Personal knowledge is that which is perceived through the use of the senses.  For this reason, the Board determines that the right knee disability, degenerative joint disease, is not a simple medical condition that a lay person is competent to identify.  Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medication condition, the Veteran is not competent to state that the current disability was present during service.  To this extent, the Veteran's statements are not competent evidence on of medical causation, that is, an association between the current right knee disability and an injury, disease, or event in service.

Accordingly, the Board concludes that the weight of the evidence is against the Veteran's claim of service connection for a right knee disability.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.


REMAND

Although further delay is regrettable, based upon its review of the Veteran's claim file, the Board finds there is a further duty to assist the Veteran with his claim for a lumbar spine disability.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran claims service connection for lumbar spine disability as secondary to his service-connected right hip osteoarthritis associated with pelvic fracture healed with residual of pain and chronic left hip strain.  The Board remanded the claim in July 2017 to afford the Veteran a VA examination to ascertain the etiology of his lumbar spine disability.  Specifically, a medical opinion was sought as to whether any currently diagnosed back disability is either causally related to any incident during service, to include the documented 12-foot fall from a paint float, or caused by, or aggravated by, his service-connected right and/or left hip disabilities.

A VA examination and a medical opinion was obtained in August 2017.  However, the Board finds that this medical opinion obtained in August 2017 is not adequate.  See Barr v. Nicholson, 21 Vet App 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

The August 2017 VA examiner provided an opinion that the Veteran's degenerative arthritis of the spine, intervertebral disc syndrome, vertebroplasty, anterior lumbar interbody fusion, compression fracture, and radiculopathy of the right lower extremity are "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected hip condition."  The examiner stated the hip condition is service-connected due to the pelvic fracture and the lumbar spine conditions have not been felt to be due to the pelvic fracture, therefore the lumbar spine condition would not be due to the hip condition.  The examiner also opined that the back condition is unlikely to have been worsened by the hip condition.  They may share some causative factors (such as a genetic predisposition to degenerativa joint disease) but the hip condition itself is unlikely, in and of itself, to have contributed to the lumbar spine condition.

The Board finds that the August 2017 examiner provided insufficient explanation for the opinion that the Veteran's lumbar spine condition is less likely than not related to his service-connected hip condition.  The examiner merely states that the lumbar spine conditions "have not been felt to be due to the [service-connected] pelvic fracture," and that "the hip condition itself is unlikely, in and of itself, to have contributed to the lumbar spine condition."  However, this rationale is a restatement of the opinion and does not add any explanation for the basis of such opinion.  To be adequate, a medical opinion must do more than state a conclusion that etiology of a disability is unknown or unknowable; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinions.").  Consequently, a supplemental medical opinion is required to adequately decide the merits of the claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Grand Junction, Colorado, dated from March 2014 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, forward the Veteran's claims file to an examiner of the appropriate expertise to obtain a supplemental opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed lumbar spine disability is proximately due to, or aggravated by, the Veteran's service-connected bilateral hip disabilities.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(b) (2017).

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

If an opinion cannot be expressed without resorting to speculation, the examiner should so indicate and discuss why an opinion is not possible.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (holding it must be clear on the record that an inability to opine on questions of etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion).

3.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


